Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“the mute controller configured to:  12receive first button ON data from the button, the first button ON data 13indicating a request to disable the microphone; and  14based on the first button ON data:  15send, to the first power switch, first mute state data, the first mute 16state data causing the microphone to be decoupled from the power source, 17send, to the first data switch, second mute state data, the second 18mute state data causing data bits on the first data line to have a zero value, and  19send, to the light source, light ON data, the light ON data causing 20light emission by the light source” (claim 1);
“the mute controller is further configured to:  7send the first mute state data to the second power switch, the first mute 8state data causing the camera to be decoupled from the power source; and  9send the second mute state data to the second data switch, the second mute 10state data causing the second data switch to send a camera disabled status to the 11processor” (claim 2);
“the mute controller is further configured 2to:  3send, to the processor, second button ON data indicating activation of the button, 4wherein the first mute state data and the second mute state data are sent after a time delay 5relative to the sending of the second button ON data; and  6send, to the processor and after the time delay, fourth mute state data indicating 7that the camera is disabled” (claim 3);
“a controller configured to: receive input data indicating a request to disable a sensor of a device: and based on the input data: cause the sensor to be decoupled from a power source via first switch; cause the sensor to be decoupled from a data input terminal of a processor of the device via a second switch; and cause outputting, by a user interface of the device, of an indication of that the sensor is disabled” (claim 12);
“the controller is further configured to: send the first output data to a third switch coupled with a camera of the device and 3the power source; and  4send the second output data to a fourth switch coupled with the camera and the 5processor” (claim 14);
“the controller is further configured to:  3send, to the processor, first output data, wherein the first output data indicates 4activation of the button; and  5send, to another input terminal of the processor, second output data, wherein the 6second output data indicates that the sensor is disabled and is sent after a time delay relative to 7the sending of the first output data” (claim 15);
“the controller is further configured to:  2receive, from the user interface, an input signal indicating a voltage value at a 3light source of the user interface;  4determine a failure of the light source based on a comparison of the voltage value 5to a voltage reference;  6send, to the first switch, output data that causes the first switch to sever a 7connection between the sensor and the power source” (claim 16);
“the controller is further configured to:  2receive, from the user interface, an input signal indicating a voltage value at a 3light source of the user interface; and  4send, to another input terminal of the processor, output data indicating that the 5sensor is disabled, wherein the output data is sent based on either the input data indicating the 6request to disable the sensor or the input signal indicating light emission by the light source based on the voltage value” (claim 17); and 
“the controller is further configured to:  3determine a time duration of the activation; and  4determine that the time duration is smaller than a predefined length of time, 5wherein decoupling of the sensor from the power source is based on the time duration being 6smaller than the predefined length of time” (claim 18).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 13 of U.S. Patent No. 11,272,141. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim limitations of claims 2 and 12 in the current Application are disclosed in respective claims 2 and 13 of U.S. Patent No. 11,272,141.
Claims 3 and 13-20, being dependent of claims 2 and 12, respectively, are rejected based on the same ground of rejection.
Claims 4-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,272,141 in view of Baker at al. US Patent Appl. Pub. No. 2020/0196141 (reference submitted by Applicant in Information Disclosure Statement [IDS] filed 11/03/2020).
Claim 4 of U.S. Patent No. 11,272,141 discloses all claim limitation of claim 4 in the current Application except the decoupling being done via a first and second switch, respectively.
Baker teaches decoupling the power to the microphone 830 (sensor) and the communications (data) between the microphone and the control circuit 814 utilizing respective switches 829B and 829C, respectively, responsive to privacy mode request (FIG. 8A, paragraphs 0089 and 0091). Thus, discontinuing data gathering from the microphone in privacy mode, preventing mute override during privacy mode, and avoiding restart of the startup sequence due to physically unplugging the audio device from power or the network (paragraph 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above described switches, as suggested by Baker with claim 4 of U.S. Patent No. 11,272,141 in order to implement the decoupling being done via a first and second switch, respectively. One of ordinary skill in the art would be motivated to do so in order to discontinue data gathering from the microphone in privacy mode, prevent mute override during privacy mode, and avoid restart of the startup sequence due to physically unplugging the audio device from power or the network (paragraph 0004).
Claims 5-11, being dependent on claim 4, are rejected based on the same ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “forth mute state data” in line 6. However, neither this claim, or any of the claims claim 3 depends on defines “third mute state data”. Accordingly, the recited fourth mute state data is non-sequitur, which renders the scope of the claim unclear, thus, indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baker et al., US Patent Appl. Pub. No. 2020/0196141 (reference submitted by Applicant in IDS, filed 11/03/2020).
Regarding claim 4, Baker discloses a method (Fig(s) 1, 4-5, 7, 8A, 9, and 13) implemented by a controller (Fig. 4, Control Circuit 414, Fig. 8A, Control Circuit 814), the method comprising:
2receiving input data indicating a request to disable a sensor of a device (Fig(s) 8A and 9, paragraphs 0098 and 0100, Fig. 13, 1310, paragraph 0144); and
3based on the input data (Fig. 13, 1330, paragraph 0145, lines 3-10):
4causing the sensor to be decoupled from a power source via a first switch (paragraph 0089, lines 1-8);
5causing the sensor to be decoupled from a data input terminal of a 6processor of the device via a second switch (when the communication connection 826 between the microphone/sensor and the control circuit 814 is disconnected via switch 829C, the microphone is decoupled from the data input terminal of the processor forming the control circuit 814 – Fig. 4, 414, paragraph 60, Fig. 8A, paragraph 0087, lines 1-9, paragraph 0091, lines 1-9); and
7causing outputting, by a user interface of the device, of an indication that the sensor is disabled (paragraph 0089, lines 8-17, paragraph 0099, lines 1-8, paragraph 0101, lines 1-4).
Regarding claim 12, Baker discloses a device comprising all claim limitations, addressed above for claim 4.
Allowable Subject Matter
Claims 1-2 would be allowable if the double parenting rejection(s), set forth in this Office action is overcome.
Claim 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the double patenting rejection(s), set forth in this Office action.
Claims 5-11 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the double parenting rejection(s), set forth in this Office action is overcome.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to disclose or suggest upon receiving first button ON data from the button, the first button ON data 13indicating a request to disable the microphone, and 14based on the first button ON data, sending, to the first data switch, second mute state data, the second 18mute state data causing data bits on the first data line to have a zero value, in combination with the remaining claim elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/Primary Examiner, Art Unit 2186